                          3:12-cv-03087-RM-TSH # 216       Page 1 of 2
                                                                                             E-FILED
                                                                Wednesday, 07 April, 2021 12:48:55 PM
                                                                        Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               CENTRAL DISTRICT OF ILLINOIS

DELORES HENRY, et al., on behalf of             )
themselves and a class of others similarly      )
situated,                                       )
                                                )      3:12-CV-3087
                                                )
         Plaintiffs,                            )      Hon. Richard Mills
                                                )
v.                                              )
                                                )      JURY TRIAL DEMANDED
                                                )
MELODY HULETT, et al.,                          )

         Defendants.
                                   MOTION TO WITHDRAW

         NOW COME Plaintiffs, by and through their attorneys, LOEVY & LOEVY,

and hereby seeks leave of the Court to withdraw attorney Tara Thompson as counsel

for Plaintiffs. In support, Plaintiffs state as follows:

         1.        Ms. Thompson has concluded her employment at Loevy & Loevy, the

firm representing Plaintiffs.

         2.        Plaintiffs will continue to be represented by Jon Loevy, Arthur

Loevy, Michael Kanovitz, and Ruth Brown of Loevy & Loevy.

         3.        No party will be prejudiced if Ms. Thompson is permitted to

withdraw her appearance in this matter.

         WHEREFORE, Plaintiffs respectfully request the court enter an order

permitting her to withdraw her appearance as counsel in this matter.

     Dated: April 7, 2021                           Respectfully submitted,

                                                    s/ Jon Loevy
                                                    One of Plaintiff’s Attorneys
                     3:12-cv-03087-RM-TSH # 216       Page 2 of 2




Jon Loevy
Arthur Loevy
Michael Kanovitz
Ruth Brown
LOEVY & LOEVY
311 North Aberdeen Street
Chicago, IL 60607




                          CERTIFICATE OF SERVICE

      I, Jon Loevy, an attorney, hereby certify that on April 7, 2021, I filed the

foregoing motion using the Court’s CM/ECF system, which effectuated service on all

counsel of record.

                                              /s/ Jon Loevy
                                              One of Plaintiff’s Attorneys
